Appeal from D. C. D. C. Probable jurisdiction noted, case consolidated with No. 87-253, Bowen, Secretary of Health and Human Services v. Kendrick et al. [probable jurisdiction noted, ante, p. 942], No. 87-431, Bowen, Secretary of Health and Human Services v. Kendrick et al. [probable jurisdiction noted, ante, p. 942], and No. 87-462, Kendrick et al. v. Bowen, Secretary of Health and Human Services, et al. [probable jurisdiction noted, *1003ante, p. 942], and a total of one hour allotted for oral argument in these cases.